[Cite as Siegel v. State, 2020-Ohio-4708.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

Frances B. Siegel, Individually and             :
as Administratrix of the Estate of
Jessica A. Siegel, et al.,                      :
                                                                    No. 19AP-355
                 Plaintiffs-Appellants,         :            (Ct. of Cl. No. 2009-09531JD)

v.                                              :            (REGULAR CALENDAR)

State of Ohio, d.b.a. University of             :
Cincinnati College of Medicine, et al.,
                                                :
                 Defendants-Appellees.
                                                :


                                 PLURALITY D E C I S I O N

                                   Rendered on September 30, 2020


                 On brief: John H. Metz, for appellants. Argued: John H.
                 Metz.

                 On brief: Dave Yost, Attorney General, and Brian M.
                 Kneafsey, Jr., for appellees. Argued: Brian M. Kneafsey, Jr.

                              APPEAL from the Court of Claims of Ohio

BRUNNER, J, lead author.
        {¶ 1} Plaintiffs-appellants, Frances and Daniel Siegel (collectively "the Siegels")
appeal a decision of the Court of Claims of Ohio granting summary judgment against them
on claims arising out of the death and alleged efforts to conceal its cause of their 16-year-
old daughter, Jessica Siegel. Construing the evidence most strongly in favor of the Siegels,
we find that the summary judgment record supports the inference that Jessica's doctor took
steps to destroy evidence of the cause of death and subsequently misled the Siegels about
having done so. Consequently, the causes of action for fraud and spoliation would have
accrued only when the plaintiffs found out about the doctor's actions. We therefore find
that the claims for spoliation and fraud were not time-barred on this record, and we partly
No. 19AP-355                                                                                                 2


reverse the decision of the trial court. But because a majority of the court agrees that the
medical malpractice, contract, and wrongful death claims were time-barred, we also affirm
in part.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The record to this point for summary judgment purposes reflects when
Jessica was 9 years old, her parents discovered that she suffered from a serious condition
known as arteriovenous malformation ("AVM"). (Hearing Tr. at 93.) AVM is a condition
where the arteries in the brain connect directly to low pressure veins, rather than shunting
blood through capillaries where it can perform its functions of nutrient dispersal and waste
collection. Id. at 23-24. Introducing high-pressure arterial blood directly into low-pressure
veins without first dispersing it through capillaries creates a risk of hemorrhage, and the
condition (in the grade from which Jessica suffered) carries a 1-2 percent annual risk of
disability or death. Id. (Siegel Hearing Ex. 9 at 4). A 1-2 percent annual risk means that
over the course of, for example, 60 years, the chance of living the entire time without a
disabling or fatal event falls between approximately 55 percent and 30 percent.1
        {¶ 3} In 2006, Jessica was referred to defendant-appellant, Dr. Andrew Ringer, for
a consultation. (Hearing Tr. at 22-23.) By the time of the consultation in March 2006, she
was a few months shy of her 16th birthday and had already undergone one embolization
procedure (in 1999) and radiosurgery (in 2004). (Siegel Hearing Ex. 9 at 2.) During the
consultation, although Jessica was not then suffering from any symptoms of AVM,
Dr. Ringer suggested that, through a glue embolization procedure, he could seal the
troublesome connections in the "nidus"2 to reduce the severity of or perhaps eliminate her
AVM. Id. at 4.
        {¶ 4} The first embolization attempt by Dr. Ringer occurred on July 19, 2006.
(Siegel Hearing Ex. 6 at 1.) Dr. Ringer noted "suspicious extravasation of the onyx agent
that did not appear to conform to the usual vascular patterns." Id. at 3. Or, in layman's
terms, the glue leaked outside the blood vessels into the surrounding brain tissue.3
Dr. Ringer also recorded incidents including accidental filling of normal cortical branches,

1 (100%-1%)60=54.72% and (100%-2%)60=29.75%
2 The "nidus" is the term used to refer to the arteriovenous tangle. (Hearing Tr. at 34.)
3 "Extravasation" is defined as "[t]he escape of an organic fluid (e.g. blood, sap) from its proper vessels into

the surrounding tissues; an instance of this." Oxford English Dictionary, www.oed.com/view/Entry/67155
(Online Ed.Sept.2019).
No. 19AP-355                                                                                           3


buckling of the catheter (through which the glue was extruded), and an apparent vascular
perforation that he attempted to address using "immediate" embolization. Id. After
multiple unsuccessful attempts to complete the operation's goals over the course of five
hours, Dr. Ringer withdrew and closed. Id. at 3-4.
          {¶ 5} The next and final attempt to embolize Jessica's AVM occurred on August 14,
2006. (Siegel Hearing Ex. 8 at 35.) The first stage of the embolization was successful. Id.
at 36. However, during the second stage of the procedure in which Dr. Ringer attempted
to advance a catheter into the lenticulostriate4 branch, he again noted extravasation and
was not able to successfully embolize the lenticulostriate branch. Id. at 37. In a final
attempt, Dr. Ringer was unable to advance the glue-delivering catheter sufficiently into the
lenticulostriate branch. Id. Then he noticed a filling defect in the right middle cerebral
artery which had not previously been present and which appeared to be a result of glue used
to embolize a branch from the middle cerebral artery. Id. He therefore ordered a bolus5 of
anti-clotting medicine and aborted the procedure. Id. Jessica was admitted to the hospital
on an anticoagulant drip when she woke from the procedure and she showed sleepiness
secondary to sedation as well as some weakness and facial droop on her left side. (Siegel
Hearing Ex. 7 at 1-2.)
          {¶ 6} Shortly after midnight, Jessica showed further sleepiness and doctors noted
displacement of the basofrontal lobe and increased hematoma in her right frontal lobe
extending into the basal ganglia. Id. at 2. The anticoagulant medication was stopped and
Jessica was "loaded" with anti-seizure medication. Id. But despite these precautions, she
had a seizure at approximately 1:00 p.m. on August 15th. Id. The medical team intubated
her and began efforts to stabilize her intracranial pressure in light of scans showing a
midline shift in her brain. Id.
          {¶ 7} The following day, in addition to continuing on the ventilator and continuing
to attempt to control her intracranial pressure, the treating team placed a feeding tube. Id.
at 2-3.



4 Defined as "a branch of the middle cerebral artery supplying the corpus striatum." Merriam-Webster

Dictionary, https://www.merriam-webster.com/medical/lenticulostriate%20artery (accessed Sept. 29,
2020).
5 "A single dose of a drug, contrast medium, etc., introduced rapidly into a blood vessel." Oxford English

Dictionary, www.oed.com/view/Entry/21165 (Online Ed.Sept.2019).
No. 19AP-355                                                                                               4


        {¶ 8} On August 17th, Jessica's pupils became dilated and nonreactive. Id. at 3.
Treatment with drugs, drains, and elevating her head relieved the issues. Id.
        {¶ 9} The next day, Jessica continued to drain cerebrospinal fluid and efforts
continued to attempt to relieve intracranial pressure. Id. The treatment team noted that
she had developed pneumonia and started her on antibiotics. Id. However, on the evening
of the 18th, Jessica again exhibited nonreactive dilated pupils and imaging of her brain
showed increased midline shift and other effects indicative of swelling and intracranial
pressure build up. Id. As a consequence of these negative changes, Jessica underwent a
hemicraniectomy and duraplasty.6 Id.
        {¶ 10} The next morning, August 19, 2006, Jessica displayed reactive pupils again
and the flap where her skull had been removed was soft and partially sunken, showing a
decrease in intracranial pressure. Id. at 3-4. She continued in this stable condition being
treated for intracranial pressure and pneumonia until the morning of August 23, 2006,
when her fever abruptly rose to 104.4 degrees. Id. at 4. Despite the high fever, medical staff
performed a planned tracheostomy to provide an alternative to intubation. Id. Following
this procedure, the medical team noted Jessica was experiencing a very fast heart rate and
had an increased need for oxygen. Id. Her fever also rapidly increased again, this time to
108 degrees. Id.
        {¶ 11} Efforts continued throughout the afternoon to bring her heart rate under
control and to lower her temperature. Id. at 4-5. The treating team also noted that she was
exhibiting metabolic acidosis and her blood pH had fallen to 7.17.7 Id. at 5. By the evening,
her heart rate had fallen to approximately 130 beats per minute. Id. However, at 6:50 p.m.
while the treating team was down the hall and away from her room, Jessica's heart stopped.
Id. Cardiopulmonary resuscitation, seven rounds of epinephrine and atropine, and other
resuscitative measures failed to recover a pulse. Id. Jessica was pronounced dead shortly
after 7:00 p.m. on August 23, 2006. (Siegel Hearing Ex. 13.)



6 This is a procedure where a large flap of the skull is removed and the dura is opened to give space for a
swollen brain to bulge, thereby reducing intracranial pressure. (Hearing Tr. at 204.) See also, e.g., Merriam-
Webster Dictionary, https://www.merriam-webster.com/medical/craniectomy (accessed Sept. 29, 2020).
7 "Acidosis" is defined as "an abnormal condition characterized by reduced alkalinity of the blood and of

the body tissues." Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/acidosis
(accessed Sept. 29, 2020).
No. 19AP-355                                                                                5


       {¶ 12} The medical records dictated by the chief resident, Dr. Nicholas Levine,
indicated that the coroner's office was contacted and declined to take jurisdiction to autopsy
Jessica's body. (Siegel Hearing Ex. 7 at 5.) Dr. Ringer also later testified that the coroner's
office would have been contacted by a member of the treating team but that he did not recall
who did it in this case. (Hearing Tr. at 39, 81.) However, the Siegels submitted an affidavit
from the coroner for Hamilton County, Ohio and an affidavit from the office administrator
for the Hamilton County Coroner's Office. (Sammarco Aff., attached to Oct. 17, 2018
Memo. in Opp. to Summ. Jgmt.; Hatten Aff., attached to Oct. 17, 2018 Memo. in Opp. to
Summ. Jgmt.) Both affiants averred that, of the many matters reported to and recorded by
the Hamilton County Coroner's Office in August 2006, the death of Jessica Siegel was not
among them. (Sammarco Aff. at ¶ 5-7; Hatten Aff. at ¶ 5-6.)
       {¶ 13} According to the testimony of Daniel Siegel, when he and his wife were
spending time with Jessica's body shortly after she was declared dead, someone came into
the room and told him that Dr. Ringer wanted a word. (Hearing Tr. at 108-09.) Siegel said
that when he stepped out of the room, Dr. Ringer and his resident, Dr. Levine, were waiting.
Id. They suggested that malignant hyperthermia may have caused Jessica's death and
suggested that an autopsy involving a muscle biopsy could be done to confirm the
hypothesis. Id. at 109. Siegel told the doctors that, if they were going to do an autopsy, he
wanted one done on her brain as well because he wanted to understand what had happened
to his daughter. Id. at 109-10. Dr. Ringer assented to that request. Id. at 110. Siegel then
signed a form that stated:
               I (We) request and authorize the physicians and surgeons in
               attendance at the Good Samaritan Hospital to perform a
               complete autopsy on the remains of _Jessica Siegel_ and I (we)
               authorize the removal and retention or use for diagnostic,
               scientific or therapeutic purposes of such organs, tissues, and
               parts as such physicians and surgeons deem proper.

(Italics denotes handwritten text.) (Siegel Hearing Ex. 5.) Below that paragraph, the form's
printed text read:
               The following post-mortem examination shall be made.
               (CHECK ONLY ONE)

                  1. Brain _________
                  2. Thorax _________
                  3. Heart _________
No. 19AP-355                                                                                  6


                  4.   Lung _________
                  5.   Abdomen _________
                  6.   Limited to thorax and abdomen (no head) _________
                  7.   Specific abdomen organ (state) _________
                  8.   Complete (including head and brain) _________

Id. Siegel testified that at the time when he signed the form, he was authorizing a complete
autopsy, including Jessica's head. (Hearing Tr. at 109-12, 120.) Although he could not
remember the precise extent to which the form was filled out when he signed it, he
remembered that his daughter's name was already filled in and that no limitation was noted
on the form to circumscribe the scope of the autopsy. Id. at 110-12, 126-27.
       {¶ 14} Siegel testified that it took approximately until November or early December
2006 to obtain the autopsy report from the hospital. Id. at 114-16. It then was some time
before he could summon the will to read his daughter's autopsy. Id. at 116. The first page
of the autopsy report contains the following language:
               Autopsy Restrictions: None
                    NO HEAD

(Autopsy Report at 1, Ex. 2 to Beckman Dep., filed as Siegel Hearing Ex. 16.) And,
consistent with the "NO HEAD" notation, although the autopsy notes that a right
craniectomy had been done, it states that there was "no permission for removal of the
brain." Id. at 2, 4. After Siegel finally read the autopsy, he and his sister-in-law met with
Dr. Ringer approximately one year after Jessica's death. (Hearing Tr. at 132-33.) During
the meeting with Dr. Ringer, Siegel asked why an autopsy of Jessica's brain was not done
and Dr. Ringer claimed that he did not know. Id. at 117-18. According to Siegel, no one on
the treatment team ever told him that the autopsy form was altered after he signed it. Id.
at 113. And he did not find out that Dr. Ringer was the person who ordered the alteration
limiting the autopsy until (in connection with a case against an organ donation center for
harvesting Jessica's eyes without permission) he took the deposition of a nurse on Jessica's
treatment team. Id. at 118-20.
       {¶ 15} The deposition of registered nurse, Amie Smith, took place on December 17,
2008. (Smith Dep. at 1, filed as Siegel Hearing Ex. 15.) Smith testified that Dan Siegel
signed the autopsy form in blank. Id. at 45. She filled it in later in the presence of Dr. Ringer
and originally checked the box for a complete autopsy. Id. at 47. But Dr. Ringer told her to
No. 19AP-355                                                                             7


change it and not do a complete head and brain autopsy because, "[t]hat's not why she
died." Id. Accordingly, she changed the autopsy form to read as follows:
               The following post-mortem examination shall be made.
               (CHECK ONLY ONE)

                 1. Brain _________
                 2. Thorax _________
                 3. Heart _________
                 4. Lung _________
                 5. Abdomen _________
                 6. Limited to thorax and abdomen (no head) ___√_____
                    and muscle biopsy for malignant hyperthermia
                 7. Specific abdomen organ (state) _________
                 8. Complete (including head and brain) ___√_____
                    ERROR - AS 8/23/06 2030

(Italicized text is handwritten.) (Siegel Hearing Ex. 5; see also Smith Dep. at 47-48.)
According to Smith, Dr. Ringer then filled out a corresponding order sheet ordering an
autopsy and muscle biopsy to check for pulmonary embolism and malignant hyperthermia.
(Smith Dep. at 49; Siegel Hearing Ex. 8 at 22.) Smith made clear that at no time did she
tell the Siegels that the autopsy was to be a limited autopsy. (Smith Dep. at 71.)
       {¶ 16} Daniel Siegel's sister-in-law (who was Jessica's maternal aunt) also offered
testimony in the case. (Hearing Tr. at 157.) She confirmed that she and Jessica's father
visited Dr. Ringer approximately one year after Jessica's death and that Dr. Ringer claimed
during that meeting not to know why Jessica's brain was not autopsied. Id. at 160-61.
Although she confirmed that she knew that Jessica's brain had not been autopsied by the
time she and Daniel Siegel met with Dr. Ringer and although she acknowledged that she
had seen portions of the autopsy report around the time the family first received it in
November or December after Jessica's death, she was unclear about when exactly she
learned that Jessica's brain had not been examined. Id. at 161-65.
       {¶ 17} Frances Siegel (Jessica's mother) testified briefly, confirming that Daniel
Siegel had been called from their daughter's bedside shortly after her death and that they
first read the autopsy report approximately one year after Jessica's death. Id. at 150-51,
154-55.
       {¶ 18} Dr. Ringer testified that it was his idea to do an autopsy and that he did so
because he wanted to determine if Jessica had died of malignant hyperthermia. Id. at 50-
No. 19AP-355                                                                               8


56. He said he decided not to have her head autopsied because, based on multiple CT scans
and other imaging obtained during her hospital stay, he felt he knew what was happening
intracranially and that an autopsy of her head would have further disfigured her while
adding nothing to the analysis. Id. at 55-56. He did not explain that analysis to Daniel
Siegel. Id. at 56. But he nonetheless directed Nurse Smith to alter the form after Daniel
Siegel signed it and after she checked the line indicating a complete autopsy should be done.
Id. at 53-54, 64-66. He also spoke orally with the pathologist performing the autopsy and
again made clear that the autopsy should not include an examination of Jessica's head. Id.
at 56-59.
       {¶ 19} Dr. Ringer remembered meeting with Jessica's father after the autopsy report
but denied a recollection of what he said when Daniel Siegel asked why the autopsy was
limited. Id. at 73-76. He admitted that, had the case been reported to the Hamilton County
Coroner and had the coroner taken jurisdiction and performed an autopsy, he could not
have limited the scope of the autopsy the coroner would have performed. Id. at 81.
However, he admitted that since the autopsy was kept in house at the hospital where he
practiced, he could have, and did, limit the autopsy to exclude examination of Jessica's head
and brain. Id. at 81-82. Finally, even though the muscle biopsy test for malignant
hyperthermia was negative, Dr. Ringer still suggested that condition may have caused
Jessica's death. Id. at 67-68.
       {¶ 20} The pathologist, Dr. Daniel Beckman, who performed the limited autopsy of
Jessica also testified by way of deposition. (Beckman Dep. at 1, filed as Siegel Hearing Ex.
16.) Dr. Beckman testified that most of the time he does complete autopsies but that the
autopsy form for Jessica was limited, and Dr. Ringer orally instructed him not to autopsy
the brain. Id. at 35-44. He stated that Dr. Ringer's justification for the limitation was that
intracranial pressure in the patient had been normal. Id. at 42-44. Dr. Beckman admitted
that limited autopsies greatly increase the risk of incomplete or inaccurate results and
stated that nervous system analysis is an "absolute necessity" in known neurosurgical cases.
Id. at 51-52, 113. Consequently, he explained that he would have examined the brain to
determine the cause of death but that he did not feel it was his prerogative to second-guess
Dr. Ringer's limitation instruction. Id. at 42-45, 55-56. Consistent with this testimony,
Dr. Beckman said he could not tell the cause of Jessica's death to a reasonable medical
No. 19AP-355                                                                              9


certainty because he did not examine the brain. Id. at 58-59. He also noted that the brain
is a gelatinous organ and opined that if Jessica were to have been exhumed at the time of
his deposition in January 2009, the brain would have been decomposed and not amenable
to examination. Id. at 55, 59-60. He completed his testimony by confirming that the
autopsy report was completed on December 8, 2006. Id. at 116.
       {¶ 21} In 2009, the Siegels filed an action in Hamilton County against (among other
parties) Dr. Ringer; in response, Dr. Ringer claimed immunity. (Dec. 16, 2009 Compl. at
¶ 79.) Because Dr. Ringer claimed immunity to suit in the Hamilton County case, the
Siegels also filed an action on December 16, 2009 against Dr. Ringer (among other
defendants) in the Court of Claims of Ohio to determine the immunity action and, if
necessary, pursue claims against the State employer pursuant to R.C. 2743.02(A)(2).
(Dec. 16, 2009 Compl.) After a motion to dismiss on statute of limitations grounds was
rendered moot by two amendments to the complaint, the defendant-appellee, University of
Cincinnati College of Medicine (as the State agency through which Ringer claimed
employment-related immunity) answered. (June 9, 2010 Answer.)
       {¶ 22} On May 15, 2013, the Court of Claims held a hearing on the question of
immunity at which much of the evidence discussed above (with the exception of the
coroner's affidavit) was presented. (Hearing Tr. in passim.) Six months later, a magistrate
of the Court of Claims decided that Dr. Ringer should be entitled to immunity by virtue of
his employment as a professor and teacher of residents for the University of Cincinnati
College of Medicine and the failure of the Siegels to prove that his actions were not
manifestly outside the scope of his employment or done with malicious purpose, in bad
faith, or in a wanton or reckless manner. (Nov. 5, 2013 Mag. Decision in passim.) The
Court of Claims overruled objections and agreed with the magistrate's opinion that
Dr. Ringer was a State employee and that the Siegels had " 'failed to prove that Dr. Ringer
acted with malicious purpose, in bad faith, or in a wanton or reckless manner with regard
to his treatment and care of Jessica Siegel.' " (Mar. 12, 2014 Decision at 2, quoting Nov. 5,
2013 Mag. Decision at 9.)
       {¶ 23} This Court affirmed the finding that Dr. Ringer, as a State employee, was
entitled to immunity, because some competent credible evidence supported that view.
Siegel v. State, 10th Dist. No. 14AP-279, 2015-Ohio-441, ¶ 48-52. We subsequently clarified
No. 19AP-355                                                                             10


(on a motion for reconsideration) the narrow nature of our holding and the holding below
stating, "[t]he Court of Claims determined only that he was immune from suit"; "the Court
of Claims did not adjudicate fraud, spoliation, or any of appellants' substantive liability
claims against Dr. Ringer." Siegel v. State, 10th Dist. No. 14AP-279, ¶ 4 (June 30, 2015)
(memorandum decision), citing Siegel, 2015-Ohio-441, at ¶ 14. Despite the narrowness of
this holding, the First District Court of Appeals affirmed a decision of the Hamilton County
Court of Common Pleas that used our decisions to collaterally estop the Siegels from
arguing that Dr. Ringer's hospital and practice group (Good Samaritan Hospital and
Mayfield Clinic and Spine Institute, respectively) had committed fraud and spoliation of
evidence. Siegel v. Ringer, 1st Dist. No. C-160659, 2017-Ohio-6969, ¶ 27-33.
       {¶ 24} In light of the decision on collateral estoppel from the Hamilton County Court
of Common Pleas, on remand in the Court of Claims, the University of Cincinnati obtained
leave to amend its answer to include collateral estoppel as a defense to the Siegels' claims.
(Aug. 24, 2016 Mot. to Amend; December 12, 2016 First Am. Answer.) It then moved for
summary judgment. (Oct. 4, 2018 Mot. for Summ. Jgmt.) It argued that claims against
Dr. Ringer for spoliation or fraud had already been adjudicated and that medical
malpractice and wrongful death claims were time-barred. Id. in passim. The Siegels
responded in opposition, pointing out that our prior decisions stated that the substantive
liability claims against Dr. Ringer had not been adjudicated and arguing that their causes
of action only accrued when they became aware (at the deposition of Nurse Smith in
December 2008) that Dr. Ringer had altered the autopsy form. (Oct. 17, 2018 Memo. in
Opp.) The Court of Claims concluded that all of the Siegels' claims were time-barred and
granted summary judgment against them. (May 1, 2019 Decision at 8, 12.)
       {¶ 25} The Siegels now appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 26} The Siegels present 11 assignments of error for review:
               [1.] The trial court erred to the prejudice of appellants in
               granting summary judgment when there are facts in dispute.

               [2.] The trial court erred to the prejudice of appellants by
               failing to apply "discovery" to the facts of this case as to
               plaintiffs' claims for fraud and "any remaining claims."
No. 19AP-355                                                                            11


               [3.] The trial court erred to the prejudice of appellants in ruling
               that "discovery" does not apply to wrongful death actions.

               [4.] The trial court erred to the prejudice of appellants in failing
               to apply "discovery" to R.C. 2743.16(A).

               [5.] The trial court erred to the prejudice of appellants in
               concluding there was no contract between plaintiffs and
               defendants when signing the autopsy consent form.

               [6.] The trial court erred to the prejudice of appellants by
               finding that "lack of informed consent, falsification of medical
               records, intentional alteration of medical records, and 'failing
               to report a death to the coroner,' are all 'medical claims."

               [7.] The trial court erred to the prejudice of appellants by
               utilizing the "immunity" finding as a basis for granting
               summary judgment.

               [8.] The trial court erred to the prejudice of appellants by using
               Civil Rule 56 to deny plaintiffs their Constitutional rights of
               "trial by jury" and "due process."

               [9.] Ohio's statutory scheme in R.C. 2701.03 and 2743.041 are
               unconstitutional and deny due process and equal protection of
               the law to Ohio litigants and in this case these plaintiffs.

               [10.] The trial court erred to the prejudice of plaintiffs-
               appellants in applying the Ohio Court of Claims Act and
               [Theobald v. Univ. of Cincinnati, 111 Ohio St.3d 541, 2006-
               Ohio-6208] to create an unconstitutional denial of Due Process
               and Equal Protection of the laws.

               [11.] The trial court erred to the prejudice of appellants by
               apply[sic] sovereign immunity to plaintiffs['] case.

For organizational clarity, we address the assignments of error relating to the application
of various statutes of limitations by claim rather than by assignment number.
III. SUMMARY JUDGMENT STANDARD
       {¶ 27} Civ.R. 56(C) provides that:
               Summary judgment shall be rendered forthwith if the
               pleadings, depositions, answers to interrogatories, written
               admissions, affidavits, transcripts of evidence, and written
               stipulations of fact, if any, timely filed in the action, show that
               there is no genuine issue as to any material fact and that the
               moving party is entitled to judgment as a matter of law.
No. 19AP-355                                                                             12


The Supreme Court of Ohio has explained:
               Summary judgment will be granted only when there remains
               no genuine issue of material fact and, when construing the
               evidence most strongly in favor of the nonmoving party,
               reasonable minds can only conclude that the moving party is
               entitled to judgment as a matter of law. Civ.R. 56(C); Temple v.
               Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 Ohio Op.
               3d 466, 364 N.E.2d 267. The burden of showing that no
               genuine issue of material fact exists falls upon the party who
               files for summary judgment. Dresher v. Burt (1996), 75 Ohio
               St.3d 280, 294, 1996 Ohio 107, 662 N.E.2d 264.

Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, ¶ 10; see also, e.g., Esber Beverage Co.
v. Labatt United States Operating Co., L.L.C., 138 Ohio St.3d 71, 2013-Ohio-4544, ¶ 9.
      {¶ 28} The Supreme Court has also discussed in detail the relative burdens of
movant and nonmovant:
               [A] party seeking summary judgment, on the ground that the
               nonmoving party cannot prove its case, bears the initial burden
               of informing the trial court of the basis for the motion, and
               identifying those portions of the record which demonstrate the
               absence of a genuine issue of material fact on the essential
               element(s) of the nonmoving party's claims. The moving party
               cannot discharge its initial burden under Civ.R. 56 simply by
               making a conclusory assertion that the nonmoving party has no
               evidence to prove its case. Rather, the moving party must be
               able to specifically point to some evidence of the type listed in
               Civ.R. 56(C) which affirmatively demonstrates that the
               nonmoving party has no evidence to support the nonmoving
               party's claims. If the moving party fails to satisfy its initial
               burden, the motion for summary judgment must be denied.
               However, if the moving party has satisfied its initial burden, the
               nonmoving party then has a reciprocal burden outlined in
               Civ.R. 56(E) to set forth specific facts showing that there is a
               genuine issue for trial and, if the nonmovant does not so
               respond, summary judgment, if appropriate, shall be entered
               against the nonmoving party.

Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). In deciding summary judgment, the trial
court must give the nonmoving party "the benefit of all favorable inferences when evidence
is reviewed for the existence of genuine issues of material facts." Byrd at ¶ 25. When
reviewing a trial court's decision on summary judgment, our review is de novo and we
No. 19AP-355                                                                                             13


therefore apply the same standards as the trial court. Bonacorsi v. Wheeling & Lake Erie
Ry., 95 Ohio St.3d 314, 2002-Ohio-2220, ¶ 24.
IV. DISCUSSION
    A. First Through Seventh Assignments of Error - Statute of Limitations
       Analysis by Claim
        {¶ 29} The operative complaint in this case is somewhat organizationally difficult
and does not separately delineate the legal and factual basis for each of the claims
implicated by the general narration of allegations. (May 28, 2010 Second Am. Compl. in
passim.) However, the Court of Claims found, and we agree, that the complaint appears to
factually allege medical malpractice, wrongful death, breach of (or interference with)
contract, fraud, and spoliation of evidence.8 Id. at ¶ 67-69 (contract); id. at ¶ 69-71, 76
(spoliation); id. at ¶ 71-74, 76, 78-79 (fraud); id. at ¶ 75-77 (wrongful death); id. at ¶ 74-77,
85-88 (medical malpractice); see also May 1, 2019 Decision at 4-5, 8-9.                          Although
Dr. Ringer was previously found to have immunity as an employee of an agency of the State
of Ohio, the claims could proceed directly against the employer. R.C. 2743.02(A)(2); see
also R.C. 9.86; R.C. 109.36(A)(1)(a); Siegel, 2015-Ohio-441. We therefore now address
whether, construing the evidence and drawing all favorable inferences for the Siegels, each
of these claims against Dr. Ringer's State employer, the University of Cincinnati, was time-
barred.
        {¶ 30} Preliminary to discussing the specifics of each claim we note that all claims
in the Court of Claims are subject to the limitations period set forth in R.C. 2743.16, which
provides, in relevant part:
                [C]ivil actions against the state permitted by sections 2743.01
                to 2743.20 of the Revised Code shall be commenced no later
                than two years after the date of accrual of the cause of action or
                within any shorter period that is applicable to similar suits
                between private parties.

R.C. 2743.16(A). In short, the longest limitations period that will apply in this case is two
years, though some claims have shorter periods.

8We also note that the complaint appears to have alleged battery and conversion of Jessica's body against the
University of Cincinnati. (May 28, 2010 Second Am. Compl. at ¶ 112-13.) Although such claims were not
specifically addressed in litigating summary judgment, the Court of Claims' summary judgment order
contained a section resolving "Fraud and Any Remaining Claims" and the battery and conversion claims have
not been addressed in the briefs. (May 1, 2019 Decision at 8.) Accordingly, we conclude that those claims
have been abandoned and address them no further.
No. 19AP-355                                                                               14


       1. Medical Malpractice
       {¶ 31} Generally, claims for medical malpractice "shall be commenced within one
year after the cause of action accrued." R.C. 2305.113(A). "[A] cause of action for medical
malpractice accrues and the one-year statute of limitations commences to run (a) when the
patient discovers or, in the exercise of reasonable care and diligence should have
discovered, the resulting injury, or (b) when the physician-patient relationship for that
condition terminates, whichever occurs later." Frysinger v. Leech, 32 Ohio St.3d 38 (1987),
paragraph one of the syllabus. Consistent with the general discovery rule, " '[w]hen an
injury does not manifest itself immediately, the cause of action does not arise until the
plaintiff knows or, by the exercise of reasonable diligence should have known, that he had
been injured by the conduct of defendant.' " Browning v. Burt, 66 Ohio St.3d 544, 558-59
(1993), quoting O'Stricker v. Jim Walter Corp., 4 Ohio St.3d 84 (1983), paragraph two of
the syllabus; but cf. R.C. 2305.113(C) and (D). In other words, there must be a " 'cognizable
event' 'which does or should lead the patient to believe that the condition of which the
patient complains is related to a medical procedure, treatment or diagnosis previously
rendered to the patient and where the cognizable event does or should place the patient on
notice of the need to pursue his possible remedies.' " Browning at 559, quoting Allenius v.
Thomas, 42 Ohio St.3d 131 (1989), syllabus.
       {¶ 32} In this case, Jessica, who was then asymptomatic, went into the hospital for
an embolization procedure to treat her AVM. See supra at ¶ 3-5. She had to be admitted
to the hospital immediately following that procedure. See supra at ¶ 5. Her intracranial
pressure was uncontrolled for several days post-operation to the extent that she had to
undergo a hemicraniectomy to the right side of her skull and, just a few days after that
operation, without ever regaining consciousness, she died. See supra at ¶ 6-11. In addition,
the operation report from the embolization, signed by Dr. Ringer on August 23, 2006,
shows that a number of parts of the procedure went at least somewhat awry. (Siegel
Hearing Ex. 8 at 35-37.) Thus, even drawing all inferences in favor of the Siegels, it is clear
that they would have believed or should have believed that Jessica's decline and death were
related to the medical procedures performed by Dr. Ringer during August 2006. Yet, they
did not file suit until 2009. The medical malpractice claims are time-barred in this case.
       {¶ 33} The Siegels' first assignment of error is overruled in part.
No. 19AP-355                                                                               15


       2. Contract
       {¶ 34} The Siegels' contract allegations are that their contract to have a complete
autopsy performed was breached by Dr. Ringer or that Dr. Ringer interfered in that
contract. (May 28, 2010 Second Am. Compl. at ¶ 67-68.) In Ohio, the statute of limitations
for contract actions is either six or eight years depending on whether the contract in
question is oral or written. R.C. 2305.06; R.C. 2305.07. However, their alleged damages,
rather than traditional contract damages, sound in tort. (May 28, 2010 Second Am. Compl.
at ¶ 69.) "The crucial consideration in determining the applicable statute of limitations in
a given action is the actual nature or subject matter of the cause, rather than the form in
which the complaint is styled or pleaded. A party cannot transform one cause of action into
another through clever pleading or an alternate theory of law in order to avail itself of a
more satisfactory statute of limitations." (Citations omitted.) Callaway v. Nu-Cor Auto.
Corp., 166 Ohio App.3d 56, 2006-Ohio-1343, ¶ 14 (10th Dist.). Thus, it could be argued
that a lesser statute of limitations such as the two-year limitations set forth in R.C. 2305.10
should apply. Yet, we need not conclusively resolve the matter because the operation of
R.C. 2743.16 limits the maximum limitations period to two years.
       {¶ 35} "Ordinarily, a cause of action accrues and the statute of limitations begins to
run at the time the wrongful act was committed." Collins v. Sotka, 81 Ohio St.3d 506, 507
(1998). Yet, accrual may be delayed under the "discovery rule" if the would-be claimant
was unaware of the potential claim. Doe v. Archdiocese of Cincinnati, 109 Ohio St.3d 491,
2006-Ohio-2625, ¶ 21-27. However, even under that rule, "the statute of limitations begins
to run when the plaintiff discovers or, through the exercise of reasonable diligence, should
have discovered a possible cause of action." Id. at ¶ 21, citing O'Stricker, 4 Ohio St.3d at
90.
       {¶ 36} Assuming, arguendo, the autopsy consent and agreement that an autopsy
would be performed constituted a contract and that such contract was breached or
interfered with by Dr. Ringer, it would have been apparent to the Siegels that the contract
had been breached or otherwise not fulfilled when the autopsy report showed that Jessica's
head and brain had not been examined. (Autopsy Report at 1-2.) Although the Siegels did
not view the autopsy report immediately after receiving it in December 2006, to exercise
reasonable diligence would have been to read the autopsy report near the time it was
received. Accordingly, although they did not, in fact, read the report until much later, it is
No. 19AP-355                                                                               16


appropriate to consider that the cause of action accrued in December 2006 when the report
was received. As they did not file suit until December 2009, the contract claims are time-
barred.
          {¶ 37} The Siegels' first, second, and fourth assignments of error are overruled in
part. The Siegels' fifth assignment of error is rendered moot by our holding that the
contract claims, even assuming a factual basis for them, are time-barred.
          3. Wrongful Death
          {¶ 38} The opinion of the Court on the claim for wrongful death reviewing the
Siegels' third assignment of error and similarly relevant portions of the first and fourth
assignments of error is set forth by Judge Beatty Blunt and joined by Judge Nelson
beginning at paragraph 71 of this decision.
          4. Spoliation
          {¶ 39} Ohio recognizes an independent tort of intentional spoliation of evidence.
Elliott-Thomas v. Smith, 154 Ohio St.3d 11, 2018-Ohio-1783, ¶ 10. "[T]he tort has five
elements: '(1) pending or probable litigation involving the plaintiff, (2) knowledge on the
part of defendant that litigation exists or is probable, (3) willful destruction of evidence by
defendant designed to disrupt the plaintiff's case, (4) disruption of the plaintiff's case, and
(5) damages proximately caused by the defendant's acts.' " Id., quoting Smith v. Howard
Johnson Co., 67 Ohio St.3d 28, 29 (1993). Caselaw containing discussion of the statute of
limitations as applied to the particular tort of spoliation is nonexistent, but the language of
R.C. 2305.09(D) suggests that a four-year statute of limitations would be appropriate.
However, because this action proceeds in the Court of Claims, the four years is shortened
to two by operation of R.C. 2743.16. As the Siegels did not bring suit until three years after
Jessica's death, the question is whether the spoliation cause in this case accrued after her
death.
          {¶ 40} Drawing all reasonable inferences in favor of the Siegels, it would have been
clear at the time of Jessica's death that the first two elements were satisfied—that is, that
Dr. Ringer would have known that litigation by the Siegels was probable. As Nurse Smith
put it:
No. 19AP-355                                                                                 17


                   Q. [] Why do you say you weren't surprised with the lawsuit?

                   A. A patient dies at the age of 16 unexpectedly, you assume
                      something is going to happen.

(Smith Dep. at 83-84.)
           {¶ 41} The evidence also supports a reasonable inference in favor of the Siegels that
the other three elements were present. That is, that Dr. Ringer willfully acted to destroy
evidence of the cause of Jessica's death in order to disrupt potential litigation with the result
that such litigation has been disrupted almost completely. If the coroner's affidavit and his
record keeper's affidavit are believed, Dr. Ringer's treatment team did not notify the
coroner's office as they were arguably statutorily required to do,9 thereby depriving a
neutral government entity of the chance to find the truth about Jessica's death. (Hearing
Tr. at 39, 80-82; Sammarco Aff. at ¶ 5-7; Hatten Aff. at ¶ 5-6.) Daniel Siegel testified that
he specifically requested an autopsy of Jessica's brain to find out why she died and signed
a form stating, "I (We) request and authorize the physicians and surgeons in attendance at
the Good Samaritan Hospital to perform a complete autopsy on the remains of Jessica
Siegel." (Siegel Hearing Ex. 5; Hearing Tr. at 109-10.) Both Dr. Ringer and Nurse Smith
testified that, after Siegel signed the form authorizing a complete autopsy, Dr. Ringer
ordered her to include a notation in the form limiting the autopsy to exclude Jessica's head.
(Hearing Tr. at 53-54, 64-66, 113, 118-20; Smith Dep. at 45-48.) His justification for this
was that he did not want to disfigure the body further and felt a brain autopsy would add
nothing to the analysis of the cause of death. (Hearing Tr. at 55-56.) But, construing the
evidence most strongly in favor of the Siegels, that explanation rings hollow.              The
pathologist who ultimately conducted the limited autopsy, Dr. Beckman, testified that
limited autopsies greatly increase the risk of incomplete or inaccurate results and stated
that nervous system analysis is an "absolute necessity" in known neurosurgical cases.
(Beckman Dep. at 51-52, 113.) Consequently, he explained that he would have examined
the brain to determine the cause of death but was instructed by Dr. Ringer, orally and in
writing, not to autopsy the brain. Id. at 35-45, 55-56. He concluded that he could not
specify the cause of Jessica's death to a reasonable medical certainty because he did not
examine the brain and also opined that if Jessica were to have been exhumed at the time of

9   R.C. 313.12(A) (requiring reporting to the coroner any death that is "unusual").
No. 19AP-355                                                                                           18


his deposition in January 2009, the brain would have been decomposed and not amenable
to examination. Id. at 58-60.
        {¶ 42} Despite the fact that the summary judgment record now permits an inference
that the remaining three elements are satisfied, the evidence as to the third element of
spoliation (willful destruction of evidence) did not come to light immediately and would
not have, even with reasonable diligence on the part of the Siegels. It is true that the Siegels
delayed in reading the autopsy report and thus delayed their awareness that Jessica's brain
had not been autopsied.10 (Hearing Tr. at 116, 155, 161-65; Autopsy Report at 1.) But the
autopsy report simply reported that "NO HEAD" had been examined and that there had
been "no permission for removal of the brain." (Autopsy Report at 1-2.) Thus, although
the autopsy report, if timely read, would have informed the Siegels that evidence had not
been preserved, it could not have clarified whether the autopsy limitation constituted a
simple accident or willful spoliation, and it would not have given the Siegels information as
to who was responsible for the loss of the chance to find out why their daughter died. Nor
would reasonable diligence have availed the Siegels in their quest to find such answers
because, when the Siegels became aware of the fact that Jessica's brain had not been
examined and confronted Dr. Ringer with a query about why the autopsy had been limited,
Dr. Ringer professed not to know. (Hearing Tr. at 117-18, 160-61.) This falsity went
undetected until the Siegels took the deposition of Nurse Smith in connection with an
unrelated case on December 17, 2008. (Smith Dep. at 1, 45-47.) In short, the delay in filing
was not attributable to the Siegels' failure to promptly read the autopsy but to Dr. Ringer's
denial of knowledge about why the autopsy was limited. Since the Siegels filed suit in this
case on December 16, 2009, less than one year after learning that Dr. Ringer was the one
who limited the autopsy, their claim for spoliation was timely filed.
        {¶ 43} Regarding the sixth assignment of error, the University argues that the
spoliation claim is a medical claim subject to the one-year statute of limitations.
(University's Brief at 23-25.) We disagree. R.C. 2305.113 defines "medical claim" in
relevant part as "any claim [including derivative claims for relief] that is asserted in any
civil action against a physician * * * that arises out of the medical diagnosis, care, or


10Though not directly relevant to this analysis, it is worth noting that by the time the autopsy report was
completed in December 2006, Jessica had already been dead for nearly four months and the evidence
destruction was complete. (Hearing Tr. at 114-16; Beckman Dep. at 116.)
No. 19AP-355                                                                             19


treatment of any person." R.C. 2305.113(E)(3)(a). Drawing inferences in favor of the
Siegels from the summary judgment record, Dr. Ringer's decision to limit the autopsy of
Jessica Siegel after her father had already requested a full autopsy and signed an autopsy
form authorizing a full autopsy, can be construed to have arisen from a desire to destroy
the Siegels' ability to competently litigate the question of whether Dr. Ringer's attempted
embolization procedure killed their 16-year-old daughter. It is essentially a fraud claim,
not a medical claim.
       {¶ 44} In relation to the seventh assignment of error, the University argues that the
merits of the spoliation claim were already decided incident to the immunity decision.
(University's Brief at 25-28.) Yet, the University began the immunity hearing by clarifying
that the hearing was "solely an immunity determination," and not to discuss or decide the
merits. (Hearing Tr. at 12.) Then many times during the immunity hearing, the University
objected and the trial court sustained objections or limited questioning because the matters
addressed would have departed from the narrow immunity issues. (Hearing Tr. at 31, 98,
104-05, 230, 238-39, 249.) Moreover, we expressly stated that neither our decision nor the
Court of Claims' decision addressed the merits: "the Court of Claims did not adjudicate
fraud, spoliation, or any of appellants' substantive liability claims against Dr. Ringer."
Siegel, 10th Dist. No. 14AP-279, at ¶ 4 (memorandum decision), citing Siegel, 2015-Ohio-
441, at ¶ 14. And in fact, an examination of the Court of Claims decision leads to the
conclusion that, even with respect to Dr. Ringer's " 'malicious purpose, [] bad faith, or []
wanton or reckless manner,' " the trial court merely found that the Siegels had " 'failed to
prove' " such attributes in the limited hearing on the immunity determination. (Mar. 12,
2014 Decision at 2, quoting Nov. 5, 2013 Mag. Decision at 9.) The Court of Claims took no
position (nor could it have) on what the Siegels could establish in summary judgment or by
full trial on the merits with the live testimony of all pertinent witnesses.
       {¶ 45} The Siegels' first, second, fourth, sixth, and seventh assignments of error are
sustained in part.
       5. Fraud
       {¶ 46} The elements of fraud are: (1) a representation or, where there is a duty to
disclose, concealment of a fact, (2) which is material to the transaction at hand, (3) made
falsely, with knowledge of its falsity, or with such utter disregard and recklessness as to
whether it is true or false that knowledge may be inferred, (4) with the intent of misleading
No. 19AP-355                                                                             20


another into relying upon it, (5) justifiable reliance upon the representation or
concealment, and (6) a resulting injury proximately caused by the reliance. Gaines v.
Preterm-Cleveland, Inc., 33 Ohio St.3d 54, 55 (1987). The statute of limitations for such
frauds is four years in general. R.C. 2305.09(D). However, that is shortened to two years
by operation of R.C. 2743.16.
       {¶ 47} Construing the evidence most strongly in favor of the Siegels, it is simple to
see how a cause of action in this case exists for fraud. For example: (1) Dr. Ringer
represented that a complete autopsy would be performed (Hearing Tr. at 110.); (2) That
representation was material to the Siegels' desire to find out how their daughter died and
their decision to exercise (or not exercise) their right to pursue legal action against
Dr. Ringer; (3) That representation was false and Dr. Ringer would have known that it was,
given that it was he who later ordered the autopsy to be limited (Id. at 53-54, 64-66, 110;
Smith Dep. at 45-47.); (4) It is reasonable to assume that, by acquiescing to Daniel Siegel's
request for a brain autopsy and having him sign a form with printed permission for a
"complete autopsy," Dr. Ringer would have understood the Siegels to be relying on the
representation that a complete autopsy would be performed (Hearing Tr. at 110; Siegel
Hearing Ex. 5.); (5) The Siegels did justifiably rely on the statement by Dr. Ringer and did
not take other action to secure an independent examination of Jessica's brain; (6) Jessica's
brain was never examined, has now decomposed, and the Siegels will consequently find it
difficult or impossible to determine how she died or assign fault for her death (Beckman
Dep. at 58-60.).
       {¶ 48} Nor are the inferences discussed above the only possible fraud claim that
could be supported by the summary judgment record. There is also this: (1) Dr. Ringer
represented that he did not know why the autopsy had excluded examination of Jessica's
brain (Hearing Tr. at 117-18.); (2) That representation was material to the Siegels' decision
to exercise (or not exercise) their right to pursue legal action against Dr. Ringer; (3) That
representation was false and Dr. Ringer would have known that it was because it was he
who had ordered the autopsy to be limited (both in writing and orally) ( Id. at 53-54, 64-
66; Smith Dep. at 45-47.); (4) Given that the representation delayed suit against him (until
statute of limitations deadlines came into play) and delayed discovery of the fact that he
had acted to limit the autopsy and destroy evidence that possibly would have subjected him
No. 19AP-355                                                                              21


to liability, a reasonable inference is that Dr. Ringer intended the Siegels to rely on his
statement; (5) The Siegels did justifiably rely on a statement by Dr. Ringer; (6) And this
was with the result that their pursuit of legal action was delayed such that hearing of the
merits of their case has now been repeatedly delayed and obstructed.
       {¶ 49} Taking the view of the evidence most favorable to the Siegels, the inferential
fact that these representations by Dr. Ringer were fraudulent (and not merely mistaken or
negligent) from our review of the record would first have come to light during the
deposition of Nurse Smith in December 2008. (Smith Dep. at 45-47.) That is, the Siegels
had possession of the autopsy report prior to December 2008 and that report showed that
Jessica's brain had not been examined. See Autopsy Report at 1-2; Hearing Tr. at 114-16.
But knowing that her brain had not been examined is not the same as knowing that
someone (in this case the very doctor who operated on her brain) prevented it from being
examined and then apparently lied about it. (Hearing Tr. at 53-54, 64-66, 117-20, 160;
Smith Dep. at 45-47; Beckman Dep. at 35-44.)           That is the knowledge which puts
Dr. Ringer's course of conduct in a different light and allows a fraud-supporting set of
inferences to be drawn. But that knowledge was not available to the Siegels until they took
the deposition of Nurse Smith on December 17, 2008. (Smith Dep. at 1, 45-47.) As the
Siegels brought their claims for fraud on December 16, 2009, they are not time-barred.
       {¶ 50} As was true of spoliation, the University argues that the fraud claim is a
medical claim subject to the one-year statute of limitations. (University's Brief at 23-25.)
We disagree for essentially the same reasons here as we did in regard to the spoliation
claim. See supra at ¶ 43. Drawing all reasonable inferences in favor of the Siegels,
Dr. Ringer's efforts to obfuscate the cause of death and delay the Siegels from litigation by
denying his role in obfuscating the cause of Jessica's death are not claims arising out of the
medical diagnosis, care, or treatment of Jessica. R.C. 2305.113(E)(3)(a).
       {¶ 51} Similarly, the University argues that the merits of the fraud claim were
already decided incident to the immunity decision. (University's Brief at 25-28.) The same
response applies. See supra at ¶ 44. The University itself argued to limit the hearing to the
issue of immunity and persistently objected in order to enforce that limitation. (Hearing
Tr. at 12, 31, 98, 104-05, 230, 238-39, 249.) The hearing was limited and the merits were
not finally decided either by the Court of Claims or on appeal. Siegel, 10th Dist. No. 14AP-
No. 19AP-355                                                                               22


279, at ¶ 4 (memorandum decision), citing Siegel, 2015-Ohio-441, at ¶ 14 (remarking "the
Court of Claims did not adjudicate fraud, spoliation, or any of appellants' substantive
liability claims against Dr. Ringer"; see also Mar. 12, 2014 Decision at 2, quoting Nov. 5,
2013 Mag. Decision at 9.). The fact that the Siegels failed to prove Dr. Ringer's "malicious
purpose, [] bad faith, or [] wanton or reckless manner," in a limited hearing on the issue of
immunity says little about what the Siegels could show in summary judgment or by full trial
on the merits with the live testimony of all pertinent witnesses.
       {¶ 52} The Siegels' first, second, fourth, sixth, and seventh assignments of error are
sustained in part.
       6. Summary
       {¶ 53} The medical malpractice and contract causes of action are time-barred.
According to the decision of the Court authored by Judge Beatty Blunt and joined by Judge
Nelson (found at paragraph 71 et seq.), so is the wrongful death claim. The spoliation and
fraud causes of action are not time-barred.        All other causes of action are deemed
abandoned. Thus, the Siegels' first, second, and fourth assignments of error are sustained
in part and overruled in part. The Siegels' sixth and seventh assignments of error are
sustained. Their third assignment of error is overruled and their fifth assignment of error
is moot.
   B. Eighth Assignment of Error - Whether Civ.R. 56 Violates the
      Constitution by Denying the Right to a Jury Trial
       {¶ 54} The Siegels argue that Civ.R. 56, governing the procedures related to
summary judgment, is unconstitutional. (Siegels' Brief at 42-47.) We do not agree.
       {¶ 55} In civil cases, the Seventh Amendment to the U.S. Constitution provides that
"the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise
re-examined in any court of the United States, than according to the rules of the common
law." The Ohio Constitution does not contain as much detail but states that the right to a
jury trial is to be held "inviolate." Ohio Constitution, Article I, Section 5. However, in both
the Ohio and federal systems, when there are "no genuine dispute[s] as to any material
fact[s]," a court may engage in a process other than a trial to render a disposition in a case.
Fed.R.Civ.P. 56(a); Civ.R. 56(C).
       {¶ 56} As the United States Supreme Court has recognized in the context of Federal
Rule of Civil Procedure 56, the rule only operates when "no genuine issue remains for trial"
No. 19AP-355                                                                                23


and does not, therefore, in its proper exercise, "cut litigants off from their right of trial by
jury if they really have issues to try." Sartor v. Arkansas Natural Gas Corp., 321 U.S. 620,
627 (1944). Consequently, though the improper granting of summary judgment when there
are triable disputes of material fact may violate a party's right to a trial, a "person's
constitutional right to a jury trial is not abridged by the proper granting of a motion for
summary judgment." Penix v. Boyles, 4th Dist. No. 02CA15, 2003-Ohio-2856, ¶ 38, citing
Houk v. Ross, 34 Ohio St.2d 77, 83-84 (1973); Tschantz v. Ferguson, 97 Ohio App.3d 693,
714 (8th Dist.1994).
       {¶ 57} Because we find that Civ.R. 56 does not violate the U.S. or Ohio Constitutions,
the Siegels' eighth assignment of error is therefore overruled.
   C. Ninth Assignment of Error - Whether the Process to Disqualify Judges
      is Unconstitutional
       {¶ 58} The Siegels, having unsuccessfully attempted to disqualify the Court of
Claims' judge and magistrate, assert that the processes for attempting to disqualify a judge
set forth in R.C. 2701.03 and 2743.041 are unconstitutional because they deny due process
and equal protection to litigants. (Siegels' Brief at 48-49.) The Siegels observe that a judge
against whom an affidavit of disqualification is submitted is not required to respond and
that there is neither a hearing for, nor an appeal from, the resolution of the disqualification
affidavit. Id.; see also R.C. 2701.03(E). Beyond these observations, the Siegels present no
authority or reasoning for the proposition that R.C. 2701.03 and 2743.041 are
unconstitutional. Our research revealed cases that have rejected such constitutional
challenges. Bland v. Graves, 99 Ohio App.3d 123, 133-35 (9th Dist.1994); State v. Frye, 2d
Dist. No. 96-CA-118, 1997 WL 762828, 1997 Ohio App. LEXIS 5489, *4 (Dec. 12, 1997).
Accordingly, we do not find that either statute violates the Ohio or U.S. Constitutions and
the ninth assignment of error is therefore overruled.
   D. Tenth Assignment of Error - Whether the Court of Claims, as a Court
      Consisting of Unelected Judge(s) in which there is no Right to a Jury
      Trial, Violates the Constitution
       {¶ 59} We have previously recognized that, not having requested a jury in their
complaint, the Siegels have waived any potential right to have had their claims submitted
to a jury. Siegel, 2015-Ohio-441, at ¶ 19-20. Though we have discretion to consider their
challenge on a plain error basis, we decline to do so. Delta Fuels, Inc. v. Ohio Dept. of
Transp., 10th Dist. No. 15AP-28, 2015-Ohio-5545, ¶ 27.
No. 19AP-355                                                                               24


       {¶ 60} We overrule the Siegels' tenth assignment of error.
   E. Eleventh Assignment of Error - Whether Sovereign Immunity Exists
       {¶ 61} The Siegels claim that there is no such thing as sovereign immunity in the
United States. (Siegels' Brief at 57-59.) Consequently, they argue that Dr. Ringer should
not have been granted immunity and that they should not now be subject to the strictures
of Ohio Revised Code, Chapter 2743. Id. We disagree.
       {¶ 62} It has long been recognized as the law in Ohio and in the United States that
sovereign immunity does exist and that a person cannot sue a state without the state's
consent, as expressed through legislation. See, e.g., Board of Edn. v. Volk, 72 Ohio St. 469,
485-86 (1905). Perhaps the most fundamental challenge to sovereign immunity occurred
when, shortly after the ratification of the U.S. Constitution, a South Carolinian attempted
to sue the State of Georgia in federal court for remuneration in relation to goods supplied
to Georgia during the American Revolution. Chisholm v. Georgia, 2 U.S. 419 (1793). In
that case, the United States Supreme Court held that the states and citizens, as a
consequence of being bound by the U.S. Constitution, had given up the states' sovereign
immunity because the Constitution granted federal courts jurisdiction over controversies
"between a State and citizens of another State." Id. at 452, 466, 469, 479; but cf. id. at 449;
see also U.S. Constitution, Article III, Section 2, Clause 1. This was so great an upheaval to
the status quo regarding the sovereign immunity status of states that not even quite two
years after Chisholm issued, the states ratified the Eleventh Amendment to the U.S.
Constitution, effectively overruling Chisholm and restoring their sovereign immunity.
Sovereign immunity has persisted more or less intact ever since. But see Monell v. Dept. of
Soc. Servs., 436 U.S. 658, 663 (1978), and Fitzpatrick v. Bitzer, 427 U.S. 445, 456 (1976)
(permitting abrogation of the Eleventh Amendment to enforce the guarantees of other
amendments).
       {¶ 63} Furthermore, the Court of Claims, and on review, this Court, have already
determined the immunity issue as regards to Dr. Ringer. Siegel, 2015-Ohio-441, in passim.
We appreciate that it is a harsh result to require the Siegels to forego suing Dr. Ringer in
common pleas court and instead sue a state entity in a court with no right to a jury, simply
because Dr. Ringer was teaching residents for a state institution or had residents from a
state institution observing during the procedures. Theobald v. Univ. of Cincinnati, 111 Ohio
St.3d 541, 2006-Ohio-6208, ¶ 40-43 (Pfeifer, J., dissenting); see also Ries v. Ohio State
No. 19AP-355                                                                              25


Univ. Med. Ctr., 137 Ohio St.3d 151, 2013-Ohio-4545, ¶ 32-33 (O'Neil, J., dissenting). But
that is the law in Ohio, and we are not empowered to change it. Theobald at ¶ 23-25; see
also Ries at ¶ 14, 23-31. Since Ohio, through action of the legislature, has chosen to consent
to be sued under the limited terms and in the place and manner set forth generally in Ohio
Revised Code Chapter 2743, the Siegels are bound to sue the University (and thereby, Ohio)
through that structure or not at all.
       {¶ 64} We overrule the Siegels' eleventh assignment of error.
V. CONCLUSION
       {¶ 65} The medical malpractice, contract, and wrongful death claims against
Dr. Ringer's employer under R.C. 2743.02(A)(2) are time-barred. The spoliation and fraud
claims are not. All other claims are abandoned. Accordingly, the first, second, and fourth
assignments of error are sustained in part and overruled in part. The third assignment of
error relating to the wrongful death claim is overruled, and the fifth assignment of error is
moot. The sixth and seventh assignments of error are sustained.
       {¶ 66} Civ.R. 56 is not unconstitutional. Thus, the eighth assignment of error is
overruled.
       {¶ 67} The process by which a litigant may seek to disqualify a judge from hearing
their case is not unconstitutional. The ninth assignment of error is overruled.
       {¶ 68} Because the Siegels did not request a jury, we decline to address their
argument that the lack of a right to a jury in the Court of Claims violates the Ohio or U.S.
Constitutions. The tenth assignment of error is overruled.
       {¶ 69} States have sovereign immunity in the United States unless they consent,
through an act of the legislature, to be sued. The eleventh assignment of error is overruled.
       {¶ 70} Therefore, the judgment of the Court of Claims of Ohio is reversed in part,
affirmed in part, and remanded.
                                                               Judgment reversed in part,
                                                          affirmed in part, and remanded.

   BEATTY BLUNT, J., concurs with the lead opinion, writes for the majority in part.
    NELSON, J., concurs in judgment only as to the lead opinion and concurs with
                  partial majority opinion of BEATTY BLUNT, J.
No. 19AP-355                                                                                 26


BEATTY BLUNT, J., concurs with the lead opinion, writes for the majority as to the
wrongful death claim, the third assignment of error, and those similarly relevant parts of
the first and fourth assignments of error.

       {¶ 71} The Siegels' claim for wrongful death is time-barred by the applicable statute
of limitations as set forth in R.C. 2125.02(D)(1). Our counterparts in the First District Court
of Appeals, who have already visited this very issue, were correct in finding that the Siegels
were required to file any wrongful death action within two years of Jessica's death pursuant
to R.C. 2125.02(D). Siegel v. Ringer, 1st Dist. No. C-160659, 2017-Ohio-6969, ¶ 19, 24.
       {¶ 72} The Supreme Court of Ohio has held that "[t]he discovery rule applies to toll
R.C. 2125.02(D), the two-year statute of limitations for a wrongful death claim." Collins v.
Sotka, 81 Ohio St.3d 506 (1998), paragraph one of the syllabus, overruling Shover v. Cordis
Corp., 61 Ohio St.3d 213 (1991). The discovery rule is an exception to the general rule that
"a cause of action accrues and the statute of limitations begins to run at the time the
wrongful act was committed." Collins at 507, citing Kunz v. Buckeye Union Ins. Co., 1 Ohio
St.3d 79 (1982). Under the discovery rule, "a cause of action accrues when the plaintiff
discovers, or in the exercise of reasonable care should have discovered, that he or she was
injured by the wrongful conduct of the defendant." Id., citing O'Stricker v. Jim Walter
Corp., 4 Ohio St.3d 84 (1983); Oliver v. Kaiser Community Health Found., 5 Ohio St.3d
111 (1983), syllabus. "In essence, the running of the limitations period is delayed until
triggered by a 'cognizable event' that alerts the plaintiff that he or she was injured by the
defendant." Id. at 507-08, citing Zimmie v. Calfee, Halter & Griswold, 43 Ohio St.3d 54
(1989) (where the cognizable event in a legal malpractice case was the event that should
have alerted a reasonable person that a questionable legal practice may have occurred).
       {¶ 73} In Collins, it is clear the court was particularly concerned with the facts of that
case, which included that the death was the result of a murder; that the body had not been
found until almost five months after the murder (and hence the death) had occurred; and
that although the cause of death became apparent when the time the body was found, the
tortfeasor's identity was not known at that point. See Collins at 506, 510. To avoid the
inequities which would result from a rigid application of the statute of limitations set forth
in R.C. 2125.02(D), the high court went on to hold that "[i]n a wrongful death action that
stems from a murder, the statute of limitations begins to run when the victim's survivors
discover, or through the exercise of reasonable diligence should have discovered, that the
No. 19AP-355                                                                             27


defendant has been convicted and sentenced for the murder." Collins at paragraph two of
the syllabus.
       {¶ 74} The wrongful death claim at issue in the case before us arises not from a
murder, but from allegations of medical malpractice. The concerns present in the Collins
case are simply not present in the instant matter. More specifically, the death of the
decedent was apparent at the time it occurred and the identities of any potential
tortfeasors—i.e., the medical professionals who rendered care to Jessica—were known at
that time. Although the specific cause of death may not have been immediately apparent,
this is so in many medical malpractice cases.
       {¶ 75} Therefore, the discovery rule analysis applicable to medical malpractice
actions as prescribed by the authority set forth in Hershberger v. Akron City Hosp., 34
Ohio St.3d 1 (1987); Allenius v. Thomas, 42 Ohio St.3d 131 (1989); and Flowers v. Walker,
63 Ohio St.3d 546 (1992), controls. These cases establish that the commencement of the
limitations period for medical malpractice actions turns on the occurrence of a cognizable
event which does or should (1) inform the patient that his condition is related to medical
treatment, and (2) put the patient on notice of the need to pursue possible remedies. See
Allenius at syllabus. Such a cognizable event gives rise to the patient's duty to investigate
potential bases for a malpractice action, and to identify the parties potentially responsible
therefore. See Flowers at syllabus.
       {¶ 76} In the case before us, the cognizable event for purposes of the discovery rule
was decedent's death on August 23, 2006. Indeed, the Siegels' own actions show that they
were on notice that further investigation into their daughter's death was warranted: they
ordered a copy of the autopsy immediately after Jessica's death (Tr. at 115), and they hired
an attorney in April 2007. Siegel, 2017-Ohio-6969, at ¶ 7. Thus, pursuant to R.C.
2125.02(D)(1), the Siegels' cause of action for wrongful death became time-barred on
August 23, 2008. As the complaint in this case was not filed until December 16, 2009, the
wrongful death claim is barred as a matter of law. Therefore, we overrule the third
assignment of error and overrule in relevant part the first and fourth assignments of error
as they relate to the wrongful death claim.
     NELSON, J., concurs in judgment only as to the lead opinion and concurs with
                  the partial majority opinion of BEATTY BLUNT, J.
No. 19AP-355                                                                              28


BRUNNER, J., dissents as to the wrongful death claim, the third assignment of error, and
     those similarly relevant parts of the first and fourth assignments of error.


BRUNNER, J., dissenting as to the wrongful death claim, the third assignment of error, and
those similarly relevant parts of the first and fourth assignments of error.

       {¶ 77} I respectfully dissent from the conclusion of my colleagues as to the wrongful
death claim as set forth in the third assignment of error and similarly relevant parts of the
first and fourth assignments of error, as I believe the core of the wrongful death claim (the
wrongful nature of Jessica's death) has not, to date, been discovered. Thus, the claim did
not accrue prior to the filing of the action and still has not fully accrued.
       {¶ 78} The statute of limitations for a wrongful death action is generally two years.
R.C. 2125.02(D)(1). When accrual occurs in the context of wrongful death actions, it is best
explained by a brief recapitulation of the history of the application of the discovery rule to
such actions.
       {¶ 79} In a 4-3 decision in 1991, the Supreme Court of Ohio found that the wrongful
death statute of limitations was not subject to extension by the discovery rule because it was
triggered by the event of death. Shover v. Cordis Corp., 61 Ohio St.3d 213, 215 (1991).
However, in 1998, the Court revisited and reversed this decision because, "[a] wrongful
death claim is not triggered merely by the death of a person, but by 'the death of a person
* * * caused by wrongful act.' " (Emphasis sic.) Collins, 81 Ohio St.3d at 509, quoting
former R.C. 2125.01(A)(1). In Collins, the decedent had been murdered and the family was
perfectly aware of when she had died and that it was caused by a wrongful act—what was
missing, however, was the identity of the responsible party. Id. at 506-07. In holding that
the limitations period did not begin to run until the responsible party was identified and
convicted, the Supreme Court said:
                If Ohio's wrongful death statute remains in effect and is
                interpreted in the fashion that [Shover requires,] a tortfeasor
                need only kill his or her victim and fraudulently conceal the
                cause of death for two years to be absolved from civil liability.

                We are unwilling to further condone such a ludicrous result.

Collins at 510-11. In short, a would-be plaintiff in a wrongful death case has not discovered
a possible cause of action until he or she has discovered or, through the exercise of
No. 19AP-355                                                                                             29


reasonable diligence, would have discovered, (1) a wrongful act11 (2) by an identified entity
that (3) caused the death.
        {¶ 80} In Jessica Siegel's case, the operation report from the August 14, 2006
procedure shows that the embolizations were not successful and did result in some
extravasation and other problems and thereby damaged Jessica to some extent. (Siegel
Hearing Ex. 8 at 35-37.) That was enough to trigger the limitations clock in the context of
medical malpractice (where all that is required is a "cognizable event which does or should
lead the patient to believe that the condition of which the patient complains is related to a
medical procedure, treatment or diagnosis previously rendered to the patient and where
the cognizable event does or should place the patient on notice of the need to pursue his
possible remedies"). (Internal quotation marks omitted.) Browning, 66 Ohio St.3d at 559.
However, wrongful death actions require that "the death of a person [be] caused by
wrongful act, neglect, or default which would have entitled the party injured to maintain an
action and recover damages if death had not ensued." R.C. 2125.01. In this case, neither
the Siegels, nor anyone else, if the testimony of Dr. Beckman is to be believed, can offer
evidentiary-quality testimony about why Jessica died or, therefore, who was responsible for
that terrible event. See supra at ¶ 20. Thus, the wrongful death action did not accrue in
2006 and still has not accrued. Accordingly, it is not time-barred (though the fact that
Jessica's brain was not analyzed may make it difficult to prove).
        {¶ 81} I would, on this basis, sustain the Siegels' third assignment of error and also
sustain in similarly relevant parts their first and fourth assignments of error. Because the
portion of the majority decision joined by my colleagues does not, I respectfully dissent in
part.
                                           _____________




11 The shorthand "wrongful act" here should be understood to refer to the statutory requirement that the death

of the person be "caused by wrongful act, neglect, or default which would have entitled the party injured to
maintain an action and recover damages if death had not ensued." R.C. 2125.01.